Citation Nr: 1725634	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to September 1976. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Philadelphia, Pennsylvania, in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

In July 2013, the Board reopened the claims of service connection for a low back disability and right hip disability and then remanded all three issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The Veteran did not incur a right hip injury during service.  

2.  The Veteran did not incur a low back injury during service.  

3.  The Veteran's psychiatric condition is secondary to the nonservice-connected right hip and low back conditions.  




CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria to establish service connection for psychiatric condition secondary to the right hip and low back conditions, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in April 2009, which was sent prior to the May 2009 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.



B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Here, VA has met the duty to assist the Veteran in the development of the appeals.  His service treatment records (STRs) have been obtained.  His STRs do not include a separation examination, which could be an indication that they are incomplete.  However, the service department in April 2009 forwarded "all available requested" STRs.  Thus, there is no basis to believe that there remain any further STRs available to obtain.  

Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Otherwise, his records from the Social Security Administration (SSA) were obtained, and these contain extensive private treatment records.  Elsewhere, the private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, a VA examination was conducted in 2016, and it is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  

In this regard, the Veteran's representative argued in a February 2017 brief that the VA examination was not adequate because the examiner failed to acknowledge and discuss the Veteran's reports of an in-service injury to the right hip/low back while performing physical training and a continuity of back and hip symptomatology since service.  While true, the Board finds, as explained in greater detail herein below, that the Veteran's statements are not credible where he reports an in-service injury to the right hip and low back.  Thus, the VA examiner's failure to account for the Veteran's statements is nonconsequential.  

The Veteran's representative also argued that the VA examiner is not shown to have any particular expertise, experience, training, or competence in commenting on orthopedic disorders. Rather, according to the representative, the VA examiner's specialty is noted as Primary Care and Geriatric Medicine. According to the representative, the absence of competence renders the examiner's assessment no more probative than the Veteran's lay assertions that there is a nexus to in-service complaints and lay evidence.  

To the contrary, the Board's prior remand only ordered an "appropriate" VA examination without specifying the type of specialist needed.  To this extent, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145  (1999).  In fact, the chosen VA examiner is a qualified medical professional, and he provided no indication that he lacked the expertise needed to provide the requested opinion.  See Wise v. Shinseki, 26 Vet. App. 517, 527 (2014).  The Veteran's representative did not give any explanation for why the chosen VA examiner was not qualified or why an orthopedic specialist was needed.   Parks v. Shinseki, 716 F.3d 581, 585-86 (Fed. Cir. 2013); Cox v. Nicholson, 20 Vet. App. 563 (2007).  Thus, the VA examiner's opinion is competent medical evidence, and it is not the equivalent of a lay opinion.  

For these reasons, the evidentiary record appears to be complete.

The Board also finds that there was substantial compliance with the January 2013 Board remand directives.  Specifically, the Veteran was sent a letter in September 2015 informing him what the evidence must show for secondary service connection, as directed by the Board.  This same letter asked the Veteran to provide the necessary information and releases authorizing VA to obtain all records of private treatment for the right hip, low back, and psychological disorders, including treatment since July 2010.  His VA medical records subsequent to April 2011 and his records from the Social Security Administration (SSA) were obtained, as directed by the Board, and he underwent a VA examination in January 2016.  Finally, the matter was readjudicated in a March 2016 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
  
The Veteran is seeking service connection for a right hip, low back, and acquired psychiatric disorder.  He maintains that the right hip and low back are due to an injury during service.  Alternatively, he contends that a low back condition is secondary to a right hip disorder.  He contends that a psychiatric disorder is secondary to the right hip disorder.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

1.  Right Hip

Service connection for a right hip disorder is denied as there is no credible evidence of an in-service event.  

As a threshold matter, the Veteran is currently diagnosed with degenerative arthritis, as confirmed on a January 2016 VA examination.  

With regard to the in-service event requirement, the STRs establish a left hip injury, but show no indication of a right hip injury.  At this point, it is important to understand the Veteran's contention that that he only had a right hip injury during service, which was incorrectly marked as the left hip.  Thus, this is not a situation where he is contending that he had an undocumented right hip injury in addition to the documented left hip injury.   

The STRs show that he was first seen in May 1976 for complaints of left hip pain for two days.  He was seen again two days later for persistent pain in the left hip with an "old athletic injury."  He was referred for an orthopedic consultation.  That consultation was conducted four days later.  The Orthopedist noted pain in the left iliac crest following running.  A questionnaire completed for purposes of that orthopedic consultation notes a left hip injury prior to entrance into service "playing football - not treated."  A little over one week later, in June 1976, the Veteran again complained of left hip pain.  Eight days after that, he returned for ongoing left hip pain.  Lastly, in late June 1976, he was again seen for persistent pain in the left hip.    Throughout this time, the Veteran was repeatedly put on Physical Profile for the left hip complaints.  

At his July 2012 Board hearing (and throughout various written statements), the Veteran testified that the references to the left hip were typographical errors.  He stated that it was his right hip that hurt, which was his left hip when the doctor was looking at him.  Board Hr'g Tr.  6.  The Veteran, through his (former) representative argued that the references to the left hip were clerical error due to an attempt to "hurry-up" and separate the Veteran from service.  Board Hr'g Tr. 16-17.  

The Board disagrees with this interpretation of the STRs as they establish a different course of events.  They demonstrate that he was seen on numerous occasions over the course of two months at his own initiative for ongoing complaints.  Thus, this is not consistent with a situation where the Veteran was being asked to return for follow-up.  Moreover, the STRs show that the clinicians undertook efforts to try to treat the condition, including by an orthopedic referral.  It was only after this two-month course of events that was he separated from service.  Such an extensive work-up and course of treatment is not consistent with the Veteran's assertion that the military was attempting to "hurry-up" to discharge him.  

With regard to the Veteran's assertion that these were typographical errors, it is unlikely that the eleven separate notations referring to the left hip, which were often written by different clinicians, were all typographical errors.   The STRs document a pre-service left hip injury with complaints that it had gotten worse during military training.  This degree of specificity tends to counter any suggestion of clerical error.  In fact, it is unlikely that so many medical professionals on so many different occasions would repeatedly confuse the right hip for the left in the manner the Veteran contends - by identifying the right hip as on their left side.  The Board can identify at least 4 different clinicians who examined him for his complaints during service.  The different trained medical professionals are unlikely to make such a mistake on a repeated basis.  See Fountain v. McDonald, 27 Vet. App. 258, 273, 274-75 (2015).  

At a June 2011 DRO hearing, the Veteran's (prior) representative also argued that it was the initial clinician who made the clerical error and that the subsequent clinicians simply carried the error forward.  DRO Hr'g Tr. 13.  Again here, this appears unlikely as the treatment records are separated by many days over the course of two months.  It is not plausible to believe that the different clinicians would have failed to confirm the correct hip and, instead, would continue to examine the wrong hip, including an X-ray technician, on so many nonconsecutive and separate occasions.  It is also implausible to believe that the Veteran would have continued to allow treatment, including X-rays, over the course of two months for the wrong hip.  The Board finds, based on its experience, that this is facially implausible.  See, e.g., Colorado v. McDonald, No. 15-0994, 2016 WL 3193825, at *7 (Vet. App. June 9, 2016) J. Bartley, nonprecedential, (nothing prohibits the Board from relying on reasonable inferences in matters of common knowledge or experience).  

On the basis of this record, the Board finds the that Veteran's testimony is not credible.  Further undermining his credibility is a January 2007 VA medical record, which documents the Veteran's statement that he had a right hip injury, but was "not sure what happened.  [He] has had pain since 1976."  Similarly, at VA treatment in February 2007, he asserted that he "believes he injured it when he was in the service during boot camp."  (Emphasis added.)  His statements that he was "not sure what happened" and "believes" an injury occurred during service undermines his credibility to the extent that it equivocates and contradicts his unequivocal Board hearing testimony that he had a discrete injury during service while doing a "fireman carry" exercise.  Board Hr'g Tr. 13.  

For other reasons, as discussed in greater detail herein below, the Veteran is shown to not be a reliable historian more generally.   Thus, there is no credible foundation to believe that the numerous references to the left hip in the STRs were all erroneous typographical errors.  

There is otherwise no probative evidence of an in-service injury.  

In this regard, in March 2009, the Veteran's mother wrote that the Veteran had complained of a right hip injury since leaving the Army in 1976.  Her statement does not assert that she witnessed an in-service injury or recalled the Veteran complaining of an in-service injury or symptoms starting during service.  Instead, it merely states that the Veteran has had complaints of ongoing symptoms since leaving service, which is not in contention here.  Therefore, her statement is nonprobative evidence, which does not tend to increase the likelihood of an in-service injury.  

Even if the Veteran's mother did intend to mean that he complained of symptoms starting during service, her recollection is at odds with the contemporaneous medical evidence.  Moreover, it is also well within common knowledge and ordinary experience that human memory is not perfect.  Here, her statement is not contemporaneous with, or even proximate in time, to the Veteran's service.  Rather, it is a recollection of what may have happened nearly 33 years prior.  The Board finds that the contemporaneous evidence in the STRs is more probative evidence that it was not, in fact, the right hip that was injured.  Therefore, if intended, her statement is not probative evidence tending to increase the likelihood of an in-service right hip injury.   

The Veteran has also alleged a continuity of symptomatology after service.  Again here, the impeached credibility of his statements tends to call into question the reliability of these assertions.  This is ultimately immaterial, however, as any post-service symptomatology cannot be attributed to an in-service injury that did not occur.  Stated differently, while it is possible that the Veteran may have had ongoing symptomatology proximate in time after his service, it is factually impossible for his post-service symptoms to have started during service where he did not have an in-service injury.  

The VA and private medical records also document the Veteran's descriptions of an in-service hip injury.  For instance, in June 2010, a VA Physical Medical note reflects that the Veteran was being seen "for his chronic [right] posterior hip since an injury in the service in 1976."  In fact, a private examiner in April 2011 and a VA examiner in January 2016 appear to have accepted his account of the in-service right hip injury as true.  Ultimately, however, these medical records do not increase the likelihood that such an injury occurred.  In this regard, it is important to stress that any examiner's opinions must be confined to medical ones, because the ultimate determination as to whether an injury occurred during service is a legal one.  Such a legal determination is solely within the Board's adjudicative authority, rather than an examiner's.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (explaining that it is the Board's responsibility to assess the credibility and probative value of the evidence).  

To this extent, the Veteran's credibility is not rehabilitated simply because these medical professionals recorded his statements and, especially, where they provided no rationale for why they believed the Veteran's statements.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (An unexplained conclusory opinion is entitled to no weight in a service-connection context.).  Because the Board cannot otherwise rely on a medical expert's opinion on a legal matter, these notations in the medical records do not tend to increase the likelihood that an in-service right hip injury occurred.  See Sizemore v. Principi, 18 Vet. App. 264, 275 (2004); Colayong v. West, 12 Vet. App. 524, 534-35 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994) (same); cf. Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

Thus, overall, the credible and competent evidence weighs against a finding that the Veteran incurred an in-service right hip injury.  

With regard to the nexus requirement, there is conflicting evidence in the claims file.  A private doctor, in April 2011, gave a positive opinion relating the Veteran's right hip condition to an in-service injury.  A January 2016 VA examiner, by comparison, found such a relationship to be less likely as not.  

The Board finds the January 2016 VA examiner's opinion to be more probative.  Of particular importance, the VA examiner explained that the Veteran had symmetrical mild degenerative arthritis of both hips, which made it less likely to be of traumatic origin because of the symmetry.  This reasoning is persuasive.  

The VA examiner further explained that there is no general medical consensus or scientific evidence that symmetrical mild degenerative arthritis of the hips is caused by or result of self-limiting hip strain.  Here, the examiner is not demanding a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule.  Rather, the examiner is simply establishing the state of the medical/scientific consensus on this question.  There is nothing inherent in the examiner's statement which might create an appearance of irregularity.  See Wise, 26 Vet. App. at 527.  

Thus, the VA expert's opinion is considered well-reasoned and well-supported by all the available information and evidence.  Overall, this VA examiner's opinion tends to make it more likely that there cannot be a nexus to service as it tends to suggest that any injury during service, if it had occurred, was not of sufficient severity to result in the current condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the weight of the most credible and competent evidence establishes that the Veteran did not injure his right hip during service and that any current right hips condition is unlikely to have resulted directly from service.  Thus, the evidence is not in equipoise on the in-service incurrence and nexus requirements, which are the central questions of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

2.  Low Back

The Veteran has asserted that he first injured his back during service and had continuous symptoms since service.  Alternatively, he contends that a low back disorder is secondary to the right hip condition.  

As with the right hip condition, the claim of service connection for a low back disorder is denied as there is not credible evidence of an in-service injury.  

First, the Veteran's STRs reflect no complaints or treatment for the low back. 

Also significant, the Veteran's own statements have been contradictory on this point.  At a June 2011 DRO hearing, the Veteran unequivocally testified that he did not injure his low back during service.  Hr'g Tr. 9.  Rather, he testified, it first started hurting many years after service in 2007 or 2008.  Hr'g Tr. 10.  Elsewhere, such as at the Board hearing, he testified unequivocally that he injured the back during boot camp while conducting a "fireman carry" drill.  Board Hr'g Tr. 12-13.  

Thus, he has, on different occasions, denied the occurrence of an in-service injury while elsewhere specifically testifying that such an injury occurred.  This contradictory testimony tends to impeach his credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that his negative statements are more credible.  Of particular note, he stated during VA treatment in June 2010 that he had claimed a back injury from service, but "[h]e has no idea when he really got it or what caused it."  This statement tends to show his awareness that his statements indicating an in-service injury were not true.  

He also indicated during VA treatment in March 2016 that he injured his back during basic training, went to the emergency room at that time, and was discharged from service due to his back.  Here again, the Veteran's statement show that he is simply not a reliable historian as his account is directly at odds with his prior statements and the contemporaneous evidence.  It is reasonably expected, and well within the Board's competence to understand, that emergency medical treatment for such a low back injury would be documented in some manner in the STRs if such had occurred.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); see Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011). 

Thus, overall, the Veteran's statements alleging an in-service low back injury are not credible.  Aside from his statements, there is otherwise no probative evidence of an in-service low back injury.  

In this regard, as with the right hip, numerous VA and private medical records document the Veteran's complaints of an in-service low back injury.  For instance, two different private doctors in January 2009 and March 2009, respectively, recorded his statements of an in-service low back injury.  For the reasons explained herein above, these notations in the medical records cannot rehabilitate the Veteran's credibility and do not establish the occurrence of an in-service low back injury.  

Accordingly, an in-service injury is not established.  

Finally, the January 2016 VA examiner, who examined him for the right hip, also gave a negative opinion regarding the low back.  Again here, the opinion is probative to the extent it lays out the examiner's rationale and is based on an accurate history.  Jandreau, 492 F.3d at 1376-77

Accordingly, absent an in-service injury or nexus to service, the claim of service connection on a direct basis may not be granted.  

With regard to the secondary theory of entitlement,  because the claim of compensation for a right hip condition is denied, the derivative claim of service connection for a low back condition cannot be granted on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).

3.  Psychiatric Disorder

The Veteran is claiming entitlement to a psychiatric disorder as secondary to his right hip and back.  See Board Hr'g Tr. 18.  He has not set forth a direct theory of entitlement.  

Because the claims of service connection for the right hip and low back are being denied, the derivative claim of secondary service connection for a psychiatric condition cannot be granted on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).


ORDER

Service connection for a right hip disorder is denied.

Service connection for a low back disorder is denied.  

Service connection for an acquired psychiatric disorder, to include anxiety and depression, is denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


